UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6451


RICHARD MONTGOMERY,

                    Petitioner - Appellant,

             v.

JOE COAKLEY,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:16-cv-00056-GMG-MJA)


Submitted: August 9, 2017                                         Decided: August 24, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Montgomery, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard Montgomery, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28

U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, although we grant Montgomery’s motion to amend his informal brief, we

affirm for the reasons stated by the district court. Montgomery v. Coakley, No. 3:16-cv-

00056-GMG-MJA) (N.D. W. Va. Mar. 24, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2